RENDERED: JANUARY 22, 2021; 10:00 A.M.
                   NOT TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals
                     NO. 2020-CA-0660-WC


CHARLES DAVID MCGEORGE                               APPELLANT


             PETITION FOR REVIEW OF A DECISION
v.         OF THE WORKERS’ COMPENSATION BOARD
                   ACTION NO. WC-13-87035


WAL-MART; CHRIS DAVIS; AND
WORKERS’ COMPENSATION
BOARD                                                APPELLEES

AND                   NO. 2020-CA-0715-WC

WAL-MART                                     CROSS-APPELLANT


           CROSS-PETITION FOR REVIEW OF A DECISION
v.          OF THE WORKERS’ COMPENSATION BOARD
                    ACTION NO. WC-13-87035


CHARLES DAVID MCGEORGE;
CHRIS DAVIS; AND WORKERS’
COMPENSATION BOARD                           CROSS-APPELLEES
                                       OPINION
                                      AFFIRMING

                                      ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Charles David McGeorge petitions, and Wal-Mart cross-

petitions, for review of the Workers’ Compensation Board (Board) opinion entered

April 17, 2020, affirming the opinion, award, and order on reopening, and order

denying reconsideration, entered October 14, 2019, and November 13, 2019,

respectively, by the Administrative Law Judge (ALJ). Following review of the

record, briefs, and law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             On April 13, 2013, McGeorge injured his lumbar spine at L5-S1 while

working for Wal-Mart as an order filler. He pursued a workers’ compensation

claim, and an award of temporary total disability (TTD), permanent partial

disability (PPD), and medical benefits was entered on June 30, 2014, based on an

8% impairment rating. The ALJ determined McGeorge was unable to return to the

type of work he performed on the date of injury but did not find him to be

permanently, totally disabled.

             On June 13, 2016, McGeorge moved to reopen his claim, alleging a

worsening of his condition and “that his occupational disability has significantly

increased and that he is now permanently and totally disabled from any gainful

                                           -2-
employment.” ROA1 573. On August 24, 2018, following a hearing, the ALJ

entered an interlocutory opinion and order finding the spinal fusion surgery at L5-

S1 proposed by Dr. Amr O. El-Nagger to be compensable and awarding McGeorge

TTD benefits “from the date of the surgery through the date the Plaintiff reaches

[maximum medical improvement] or returns to work.” ROA 1224. McGeorge

underwent the surgery on November 16, 2018. Pre-surgery, McGeorge had back

pain with weakness and tingling in his legs and feet; post-surgery, McGeorge’s

right-sided symptoms resolved, but he still has back pain and occasional tingling

and numbness in his left leg and foot.

                A final hearing was held on August 21, 2019. On October 14, 2019,

the ALJ entered an opinion, award, and order finding McGeorge sustained an

increase of impairment rating of 12%, for a total of 20%. The ALJ further found

that McGeorge is not permanently, totally disabled. Both Wal-Mart and

McGeorge petitioned the ALJ for reconsideration of this order. Wal-Mart asserted

the ALJ erred in awarding increased benefits from the date of reopening instead of

the date of surgery, while McGeorge claimed the ALJ erred in not finding him

permanently, totally disabled. On November 13, 2019, the ALJ entered an order

denying the parties’ requests for reconsideration. McGeorge appealed to the

Board, and Wal-Mart cross-appealed, using the same arguments presented to the


1
    Record on appeal.

                                          -3-
ALJ in their respective petitions for reconsideration. On April 17, 2020, the Board

entered its opinion affirming the ALJ. This petition and cross-petition followed.

                           STANDARD OF REVIEW

            The appropriate standard of review for workers’ compensation claims

was summarized in Bowerman v. Black Equipment Co., 297 S.W.3d 858, 866-67

(Ky. App. 2009).

                  Appellate review of any workers’ compensation
            decision is limited to correction of the ALJ when the ALJ
            has overlooked or misconstrued controlling statutes or
            precedent, or committed an error in assessing the
            evidence so flagrant as to cause gross injustice. Western
            Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky.
            1992). Our standard of review differs in regard to
            appeals of an ALJ’s decision concerning a question of
            law or a mixed question of law and fact vis-à-vis an
            ALJ’s decision regarding a question of fact.

                  The first instance concerns questions of law or
            mixed questions of law and fact. As a reviewing court,
            we are bound neither by an ALJ’s decisions on questions
            of law or an ALJ’s interpretation and application of the
            law to the facts. In either case, our standard of review is
            de novo. Carroll v. Meredith, 59 S.W.3d 484, 489 (Ky.
            App. 2001); Cinelli v. Ward, 997 S.W.2d 474, 476 (Ky.
            App. 1998). De novo review allows appellate courts
            greater latitude in reviewing an ALJ’s decision.
            [Purchase Transp. Servs. v. Estate of Wilson, 39 S.W.3d
            816, 817-18 (Ky. 2001); Uninsured Emps.’ Fund v.
            Garland, 805 S.W.2d 116, 117 (Ky. 1991)].

                   The second instance concerns questions of fact.
            [Kentucky Revised Statutes (KRS)] 342.285 designates
            the ALJ as finder of fact, and has been construed to mean
            that the factfinder has the sole discretion to determine the

                                        -4-
quality, character, weight, credibility, and substance of
the evidence, and to draw reasonable inferences from the
evidence. Paramount Foods, Inc. v. Burkhardt, 695
S.W.2d 418, 419 (Ky. 1985); [McCloud v. Beth-Elkhorn
Corp., 514 S.W.2d 46, 47 (Ky. 1974)]. Moreover, an
ALJ has sole discretion to decide whom and what to
believe, and may reject any testimony and believe or
disbelieve various parts of the evidence, regardless of
whether it comes from the same witness or the same
adversary party’s total proof. Caudill v. Maloney’s
Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977).

       KRS 342.285 also establishes a “clearly
erroneous” standard of review for appeals concerning
factual findings rendered by an ALJ, and is determined
based on reasonableness. Special Fund v. Francis, 708
S.W.2d 641, 643 (Ky. 1986). Although an ALJ must
recite sufficient facts to permit meaningful appellate
review, KRS 342.285 provides that an ALJ’s decision is
“conclusive and binding as to all questions of fact,” and
that the Board “shall not substitute its judgment for that
of the [ALJ] as to the weight of evidence on questions of
fact[.]” Shields v. Pittsburgh & Midway Coal Mining
Co., 634 S.W.2d 440, 441 (Ky. App. 1982). In short,
appellate courts may not second-guess or disturb
discretionary decisions of an ALJ unless those decisions
amount to an abuse of discretion. [Medley v. Bd. of
Educ., Shelby County, 168 S.W.3d 398, 406 (Ky. App.
2004)]. Discretion is abused only when an ALJ’s
decision is arbitrary, unreasonable, unfair, or unsupported
by sound legal principles. Downing v. Downing, 45
S.W.3d 449, 454 (Ky. App. 2001).

      ....

       Generally, “arbitrariness” arises when an ALJ
renders a decision on less than substantial evidence, fails
to afford procedural due process to an affected party, or
exceeds her statutory authority. [K & P Grocery, Inc. v.


                            -5-
               Commonwealth, Cabinet for Health Servs., 103 S.W.3d
               701, 703 (Ky. App. 2002)].

Substantial evidence is “that which, when taken alone or in light of all the

evidence, has sufficient probative value to induce conviction in the mind of a

reasonable person.” Bowling v. Nat. Res. & Envtl. Prot. Cabinet, 891 S.W.2d 406,

409 (Ky. App. 1994). Our standard of review requires us to show considerable

deference to the ALJ and the Board.

                        PERMANENT TOTAL DISABILITY

               On appeal, McGeorge contends the ALJ failed to define “permanent

total disability” and “work[.]” These terms are defined by the Act.2 “‘Permanent

total disability’ means the condition of an employee who, due to an injury, has a

permanent disability rating and has a complete and permanent inability to perform

any type of work as a result of an injury[.]” KRS 342.0011(11)(c). “‘Work’

means providing services to another in return for remuneration on a regular and

sustained basis in a competitive economy[.]” KRS 342.0011(34).

               Wal-Mart claims the ALJ failed to comply with the law as set forth in

City of Ashland v. Stumbo, 461 S.W.3d 392 (Ky. 2015). In that case, the Court

held:

               an ALJ is required to undertake a five-step analysis in
               order to determine whether a claimant is totally disabled.
               Initially, the ALJ must determine if the claimant suffered

2
    KRS Chapter 342, known as the Workers’ Compensation Act (Act).

                                            -6-
             a work-related injury. Here, the parties stipulated that
             Stumbo suffered a work-related injury; therefore, the
             ALJ was not required to make that finding. Next, the
             ALJ must determine what, if any, impairment rating the
             claimant has. Here, the ALJ listed the various
             impairment ratings assigned to Stumbo by the physicians.
             However, the ALJ never found which impairment rating
             Stumbo actually has. Having failed to determine what
             impairment rating Stumbo has, the ALJ could not then
             determine what permanent disability rating Stumbo has.
             Thus, the ALJ failed to satisfy the second and third steps
             of the analysis. Next, an ALJ is required to determine
             that the claimant is unable to perform any type of work.
             Here, the ALJ attempted to undertake this analysis, but,
             as noted by the Board and the Court of Appeals, he fell
             short. An ALJ cannot simply state that he or she has
             reviewed the evidence and concluded that a claimant
             lacks the capacity to perform any type of work. The ALJ
             must set forth, with some specificity, what factors he or
             she considered and how those factors led to the
             conclusion that the claimant is totally and permanently
             disabled. Such findings are particularly crucial in a case
             such as this where: part of Stumbo’s condition and
             arguably some of his restrictions are related to his pre-
             existing antiphospholipid syndrome; Stumbo testified he
             could perform sedentary work with accommodations; no
             physician imposed any restrictions that would foreclose
             Stumbo from performing sedentary work; Stumbo has
             performed a wide-range of work activity; and Stumbo
             has obtained 90 hours of college credits. Finally, an ALJ
             must determine that the total disability is the result of the
             work injury.

Id. at 396-97. McGeorge complains that the ALJ never mentioned the factors to be

considered when evaluating the claimant for permanent total disability as set forth

in Stumbo. Nonetheless, the Board acknowledged that the ALJ appropriately

considered those factors even if he did not specifically cite to that case.

                                          -7-
             The first step for finding permanent total disability discussed in

Stumbo, regarding a work-related injury, is undisputed here. The second and third

steps concern impairment rating. In the case herein, various doctors offered

opinions concerning McGeorge’s impairment rating. McGeorge claims there is no

discussion or explanation as to why the ALJ relied on the opinions of Dr. Russell

L. Travis as opposed to those of Dr. John J. Gilbert regarding his impairment

rating. This assertion is not borne out by the record. In his order, the ALJ stated:

             Dr. Travis found Dr. Gilbert’s examination to be vague
             and did not describe which muscles were involved. An
             examination of the thoracic spine was not recorded and
             Dr. Travis found no reason to assign an impairment
             rating to the thoracic spine. Dr. Travis stated
             McGeorge’s prior impairment rating should be subtracted
             from his current impairment rating and this was not done
             by Dr. Gilbert.

             ....

             I will not rely on the rating from Dr. Gilbert. First, Dr.
             Gilbert appears to rate McGeorge, at least in part, on two
             non-work-related conditions, those to the thoracic spine
             and at L3-4. Second, Dr. Gilbert’s overall exam findings
             and conclusions are inconsistent with Dr. Travis’
             findings, my own estimation of McGeorge’s credibility
             and Dr. El-Nagger’s post-surgical findings. X-rays and
             CT scans by Dr. El-Nagger found good placement of
             hardware. Physical findings include a decrease in pain
             and symptoms.

ROA 1477, 1480. The ALJ discussed the proffered impairment ratings and

specifically noted why he relied upon Dr. Travis’s impairment assessment instead


                                         -8-
of Dr. Gilbert’s. The fourth step requires the ALJ to determine the claimant is

unable to perform any type of work. Here, no medical testimony was presented

finding McGeorge unable to return to sedentary work. Dr. Travis opined

McGeorge could return to medium work, and Dr. Gilbert communicated

McGeorge could return to sedentary work. McGeorge relies solely on his own lay-

witness testimony, which the ALJ did not find credible, in his attempt to establish

that he is unable to perform any type of work. The fifth and final step is

inapplicable here because the ALJ did not find McGeorge to be permanently,

totally disabled as defined by the Act. The Board found the ALJ’s analysis and

determination that McGeorge is not permanently, totally disabled was not flawed.

The Board further determined the evidence of record did not compel a different

result and the ALJ’s findings were supported by substantial evidence—namely, the

expert testimony of Dr. Travis. We agree and, thus, affirm.

           INCREASED BENEFITS AWARDED ON REOPENING

             On cross-petition, Wal-Mart alleges the ALJ’s award of 20%

impairment from the date of reopening is erroneous based on KRS 342.125 and the

AMA Guides.3 Wal-Mart asserts that, pursuant to the AMA Guides, McGeorge

only had a herniated disc with a 12% impairment rating on the date of reopening



3
 LINDA COCCHIARELLA & GUNNAR B. J. ANDERSON, AMERICAN MEDICAL ASSOCIATION,
GUIDES TO THE EVALUATION OF PERMANENT IMPAIRMENT (5th ed. 2000).

                                         -9-
and did not have a 20% impairment rating until the fusion surgery on November

16, 2018.

            In pertinent part, KRS 342.125(4) simply states, “any change in the

amount of compensation shall be ordered only from the date of filing the motion to

reopen.” The Board opined:

            Based upon the plain reading of this [sic] KRS
            342.125(4), we do not believe the ALJ erred as a matter
            of law. As the ALJ noted, the basis for the motion to
            reopen was the fact McGeorge’s condition had worsened,
            and he needed surgery. He ultimately had the surgery,
            and his impairment rating increased. Although it is not
            directly on point, we find the holding in Sweasy v. Wal-
            Mart [Stores, Inc.], 295 S.W.3d 835 (Ky. 2009),
            analogous and instructive. There the Kentucky Supreme
            Court determined Sweasy’s entitlement to benefits vested
            at the time of the injury. In this instance, McGeorge’s
            entitlement to enhanced benefits for the worsening of his
            condition vested on the date he filed the motion to
            reopen. The increase in impairment was a product of the
            underlying condition requiring surgery, not necessarily
            the surgery itself. While the surgery quantified the
            impairment rating
            utilized in the calculation, it was not determinative of
            whether McGeorge’s condition has worsened. If that
            were the case, no injured worker would ever be entitled
            to an award of PPD benefits prior to surgery being
            performed, contrary to the holding in Sweasy, supra. We
            additionally find the increase in PPD benefits from the
            date the motion to reopen was filed is consistent with the
            holding in [Bartee v. Univ. Med. Ctr., 244 S.W.3d 91]
            (Ky. 2008). We therefore affirm the ALJ’s determination
            of increased benefits from the date the motion to reopen
            was filed.

ROA 1557.

                                       -10-
              Wal-Mart contends the Board’s interpretation of Sweasy and Bartee is

incorrect. However, even if Wal-Mart’s contention is correct, neither case is

directly on point when compared to the case herein, and we may affirm for any

reason supported by the record.4 In another—more recent—case our Supreme

Court held:

              Workers’ compensation is a statutory creation. When a
              claim is reopened, the combined effects of the
              impairment present at the time of the initial award and
              the additional impairment present at reopening entitle the
              injured worker to income benefits based on the whole of
              his disability from the date of the motion to reopen
              through the end of the compensable period.

James T. English Trucking v. Beeler, 375 S.W.3d 67, 71 (Ky. 2012). In that case,

the Court ultimately held “KRS 342.730(1) entitled [the claimant] to receive from

the date of his motion to reopen through the end of the compensable period a triple

partial disability benefit that was based on all of the impairment resulting from his

2003 injury.” Id. There, the claimant sustained a knee injury, which was later

discovered to be a torn meniscus requiring surgery after the initial award. Here,

McGeorge experienced a back injury which was not determined to be a herniated

disc requiring surgical fusion until after the initial award. Both cases demonstrate



4
  Sweasy discussed when to initially award benefits under KRS 342.730 as opposed to when to
increase benefits under KRS 342.125 on reopening and an increase in impairment. Bartee
focused on TTD benefits with the court holding, “the medical dispute did not encompass the
TTD issue and . . . KRS 342.125(4) prohibited a TTD award because the claimant filed her
motion to reopen after the period of TTD expired.” Bartee, 244 S.W.3d at 92.

                                            -11-
changes of condition arising from the work-related injury sufficient to support

reopening and awards of increased benefits based on increased impairment ratings

from the date of reopening.

             “In any event, it has long been established that a worker’s right to

benefits for a post-award increase in disability vests when a motion to reopen is

filed, without regard to when the increased disability began.” Johnson v. Gans

Furniture Indus., Inc., 114 S.W.3d 850, 855 (Ky. 2003) (citing Rex Coal Co. v.

Campbell, 213 Ky. 636, 281 S.W. 1039 (1926)). Therefore, based on the plain

language of KRS 342.125(4) and its interpretation by our highest court, we cannot

say the ALJ erred in awarding additional benefits from the date of the motion to

reopen. Likewise, the Board did not err in affirming the ALJ’s award from that

date.

                                  CONCLUSION

             For the foregoing reasons, the Opinion of the Workers’ Compensation

Board is AFFIRMED.



             ALL CONCUR.




                                        -12-
BRIEF FOR APPELLANT/CROSS-     BRIEF FOR APPELLEE/CROSS-
APPELLEE:                      APPELLANT WAL-MART:

McKinnley Morgan               Brandon L. Rosen
London, Kentucky               Huntington, West Virginia




                             -13-